—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Vaccaro, J.), dated January 24, 1996, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff brought the instant personal injury action to recover for damages allegedly suffered when she tripped and fell due to a defect in the public sidewalk outside Dyker Heights Golf Course, which is owned by the City of New York and operated and maintained by the defendant American Golf Corporation (hereinafter AGC). The court properly awarded AGC summary judgment, as AGC owed a contractual duty to the City, not to the plaintiff, a member of the public, to maintain the golf course and its surrounding areas (see, Pizzaro v City of New York, 188 AD2d 591, 593-594; Francois v New York City, 161 AD2d 319). Rosenblatt, J. P., Pizzuto, Krausman and Florio, JJ., concur.